Per Curiam.

Upon this appeal appellants urge a reversal for the reason, as they argue, that the evidence- shows contributory negligence by plaintiff. We have carefully examined the record, and cannot agree with appellants’ contention.
There is nothing in the appeal record which would justify us in declaring the finding of the- jury, that plaintiff was not guilty of negligence, was wrong. We always favor upholding the finding of a jury upon a question of fact unless it is clearly and indisputably apparent, that the jury were influenced by sympathy, prejudice, passion or disregard of evidence; something which in our judgment did not happen herein.
Judgment must he affirmed, with costs.
Present: -Van Wyck, Ch. J., Fitzsimons 'and Scotchman, jj.
Judgment affirmed, with costs.